Citation Nr: 0911682	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  07-39 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware



THE ISSUE

Entitlement to service connection for right shoulder 
impingement syndrome.



REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs



ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The Veteran had active military service from February 1977 to 
February 1981 and from May 1981 to May 2005.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center in Philadelphia, Pennsylvania.  The Board notes that 
jurisdiction of the claim is with the Wilmington RO. 

In December 2007, the Veteran, through his representative, 
requested a hearing before the Board at the RO (Travel Board 
hearing).  However, in a May 2008 letter, the Veteran, 
through his representative, requested that his hearing 
scheduled for later that month be cancelled and the claim be 
decided based upon the evidence of record.  Under these 
circumstances, the request for Board hearing is deemed 
withdrawn.  See 38 C.F.R. § 20.704 (d) (2008). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
when further action, on his part, is required.


REMAND

In July 2005, the Veteran submitted a claim for service 
connection for several disabilities, to include right 
shoulder impingement syndrome.  In August 2005, the RO 
scheduled the Veteran for VA examinations to diagnose all 
disabling conditions found; however, the RO noted specific 
disabilities to be addressed that did not include the 
Veteran's claimed right shoulder disability.  This appears to 
have influenced the August 2005 VA examiner to limit his 
physical examination of the Veteran to only those 
disabilities identified by the RO.  Hence, no comments, 
findings, or opinions were rendered regarding the Veteran's 
claim for service connection for right shoulder impingement 
syndrome, to include consideration of an 2000 and 2001 
service treatment records (STRs) showing that the Veteran was 
assessed with right shoulder impingement syndrome, likely 
secondary to his occupation as an aircraft mechanic.  Right 
shoulder rotator cuff tendonitis was noted in 2001 records.

The Board notes that once VA undertakes the effort to provide 
an examination when developing a claim, even if not 
statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).

In this case, in light of the apparent impact on the August 
2005 VA examiner from the RO's exclusion of a right shoulder 
disability in it's VA examination instructions, and STRs 
suggesting that the Veteran sustained a chronic right 
shoulder disability in service, the Board finds that further 
examination and medical opinion is warranted.  See 38 
U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2008), 38 C.F.R. § 
3.159(c)(4)(i) (2008).

To ensure that all due process requirements are met, and that 
the record before the examiner is complete, the AMC/RO should 
give the Veteran another opportunity to provide information 
and/or evidence pertinent to the claim on appeal. 

Accordingly, this matter is REMANDED for the following 
actions:

1.  The RO/AMC should send to the Veteran 
and his representative a letter 
requesting that the Veteran provide 
sufficient information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.  

2.  Thereafter, the Veteran should be 
scheduled for an appropriate VA 
examination to determine the nature and 
etiology of any current right shoulder 
disability, to include right shoulder 
impingement syndrome.  All indicated 
tests should be accomplished, and all 
clinical findings reported in detail. The 
claims file should be made available to 
the examiner for review prior to entering 
any opinion(s).

The examiner should provide an opinion as 
to whether the Veteran currently has any 
right shoulder disability, to include 
right shoulder impingement syndrome, and 
offer an opinion as to whether it is as 
likely as not (e.g., a 50 percent or 
greater probability) attributable to the 
Veteran's service.  In rendering the 
requested opinion, the examiner is 
requested to comment on the findings in 
the 2000 and 2001 STRs, noted above. 

The examiner should set forth all 
examination findings, together with the 
complete rationale for all conclusions 
reached. 

3.  The RO/AMC should readjudicate the 
Veteran's claim for service connection 
for right shoulder impingement syndrome 
or other right shoulder disorder.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the 
November 2007 SOC.  An appropriate period 
of time should be allowed for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




